DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
In view of the Appeal brief filed on 08/8/22, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “… a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post ….” is vague and indefinite. The examiner is unclear how can a wire core assembly be adapted to be substantially self-locating and self-centering about a core post? What structural features/criteria does a wire core assembly needs in order for a wire core assembly to be substantially self-locating and self-centering about a core post? How can a wire core assembly substantially self-locate and self-center about a core post without the assistance of machine/manual device? Is there a machine technique or another special technique that’s allows a wire core assembly to self-locate and self-center about a core post on its own accord? For examining purposes, the examiner will assume by having similar structural features of the applicant claimed invention as disclosed in claim 1, a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post can be obtained. Claims 2-19 are rejected under the same premise a claim 1.
Claim 9 recites the limitation "the uncompressed wire core assembly" in line 1 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 08/08/22 have been fully considered but they are not persuasive. The applicants argue that the prior art of record does not discloses “a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel”. The examiner respectfully disagrees.  
As clearly shown in the rejection below both prior arts discloses structural limitations a first ferrite core piece and a second ferrite core piece, each of which are made of substantially similar materials, exhibit desired electromagnetic properties, and which are fashioned in a substantially similar manner and shape and wherein each of the first and second ferrite core pieces comprises a substantially planar mating surface a center post, a wire core assembly channel and wherein a first substantially planar mating surface of the first ferrite core piece is adapted to planarly mate with a second substantially planar mating surface of the second ferrite core piece. 
 	The applicant does not clearly define structural limitations for the wire core assembly. The claims just states the wire core assembly is adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel.  The characteristics for what is considered a wire core assembly that is adapted to be substantially self-locating and self-centering as described by the applicant but not claimed in para 00106-00109 of the specifications; discloses wherein the wire core assembly has features of being flat and made of a single layer.  The prior arts that are used in this rejection have wire core assembly’s with similar features as the applicants. Since they have similar features, on of ordinary skill in the art can reasonably conclude prior arts of record have a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel. There are no structural features disclosed in claim 1 that exclude the prior art form being considered to have a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel. Accordingly, the rejection will remain in the office action. Specifically see para 00109 of the applicant specifications disclosing the structural make-up of the wire core assembly, in regards to having a criteria/features which dtereimines if the wire core assembly can be self-locating and self-centering about a core post.
Regarding claim 6, the applicant argues that In Figure 12, the portions of Aichi that allegedly correspond to the recited claim features of dependent claim 6 are labelled “A” and “B.” That is, surface “A” of Figure 12 of Aichi is asserted by the Office to be the same as “the inner wall,” as recited by the Applicants in dependent claim 6, and surface “B” of Figure 12 is asserted by the Office to be the same as “the inner radial surface of the wire core assembly,” as recited by the Applicants in dependent claim 6.  It is clear beyond cavil that the recited claim feature of “the core space” — the space between A and B is not even close to being a maximum, as the space labelled “C” clearly shows.

Thus, the Applicants respectfully submit that Aichi fails to disclose the recited claim feature of “the wire core assembly, when located in the channel, is adapted to form the substantially uniform core space that is a maximum and substantially constant distance between the inner radial surface of the wire core assembly and the inner wall.” The examiner respectfully disagrees. 
Claim 6, states that the wire core assembly, when located in the channel, is adapted to form the substantially uniform core space that is a maximum and substantially constant distance between the inner radial surface of the wire core assembly and the inner wall. Substantially mean being largely but not wholly that which is specified https://www.merriam-webster.com/dictionary/substantial.  One ordinary skill can reasonably determine that Wester et al. (figure 3) discloses wherein the wire core assembly, when located in the channel, is adapted to form the substantially uniform core space that is a maximum and substantially constant distance between the inner radial surface of the wire core assembly and the inner wall. Accordingly, the rejection will remain in the office action.
Regarding claim 8, the applicant argues The Applicants respectfully submit that nowhere in the paragraphs that describe Figure 1A is there any discussion, or suggestion that windings M1 and M2 exhibit any spring like characteristics. The Applicants respectfully submit that Nagano teaches away from any spring like characteristics by virtue of the disclosure that the windings M1 and M2 are to fit as closely as possible to the magnetic leg portion Ji of the core Co (namely, the space between the winding wires and the magnetic leg portion Ji of the core Co is constituted to be substantially small). For the spacing to be substantially small, it would be physically impossible for windings M1 and M2 to exhibit any spring like characteristics.
Therefore respectfully submit that the rejection of claim 8 is in error because Nagano fails to disclose all of the recited claim features of dependent claim 8 including “spring like characteristics such that when the first and second leads are pushed towards each other to a first separation distance, the outer radius of the wire core assembly reduces enough such that the wire core assembly can be located within the wire core. The examiner respectfully disagrees. 
Figure 3 of Nagano discloses wherein the coils leads are not pointed straight but are clearly bent in an inward fashion towards each other.  Also para 0054 of the applicant specifications teaches “forming the wire core assembly (WCA) from flat magnet wire in a spring-like manner such that the flat magnet wire is bent in a spiral fashion, and exhibits spring-like characteristics”. Nagano clearly discloses wherein the wires used on the design of Nagano are flat magnet wires. Having this feature ene ordinary skill can reasonably determine that the prior art of Nagano exhibits spring-like characteristics which is similar to the applicant invention. Also, spring-like characteristics is a very broad terminology in regards to defining what actual features/criteria the coils lead have to meet in order not to have spring-like characteristics. Accordingly, the rejection will remain in the office action.
In regards to claim 9, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation..” the outer radius of the uncompressed wire core assembly, Rwca-o-u, is larger than the radius of the wire core assembly channel, Rch, such that when the first and second leads are allowed to return to their uncompressed state, the wire core assembly expands to fit substantially immovably against the outer wall..” has been given little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e -----, does not depend on its method of production, i.e. ----. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). As previous mentioned designing the outer radius of the uncompressed wire core assembly, Rwca-o-u, is larger than the radius of the wire core assembly channel, Rch, such that when the first and second leads are allowed to return to their uncompressed state, the wire core assembly expands to fit substantially immovably against the outer wall would have been an obvious design consideration based on intended application/environment use. Such as to prevent movement of the inductive device thereby reducing the chances of the inductive device from being damaged. Accordingly, the rejection will remain in the office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11, 017,932. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No.11,017,932 teaches the same limitations  a first ferrite core piece and a second ferrite core piece, each of which are made of substantially similar materials, exhibit desired electromagnetic properties, and which are fashioned in a substantially similar manner and shape, and wherein each of the first and second ferrite core pieces comprises a substantially planar mating surface, a center post, and a wire core assembly channel, and wherein a first substantially planar mating surface of the first ferrite core piece is adapted to planarly mate with a second substantially planar mating surface of the second ferrite core piece; and a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel.
 Claims 2-19 of application 16436390 teaches the same limitations of U.S. Patent No.11, 017,932 claims 2-18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 6-7, 10 and 13-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Aichi et al. (US 2017/0140863).
	Regarding claim 1, Aichi et al. (figures 1-2, para 0032-0044) discloses a first ferrite core piece (12a) and a second ferrite core piece (12b), each of which are made of substantially similar materials, exhibit desired electromagnetic properties, and which are fashioned in a substantially similar manner and shape (see para 0057), and wherein each of the first and second ferrite core pieces comprises a substantially planar mating surface (see figure 1), a center post (see figure 1), and
a wire core assembly channel (see figure 1 and para 0057), and wherein a first substantially planar mating surface of the first ferrite core piece is adapted to planarly mate with a second substantially planar mating surface of the second ferrite core piece (see figure 2); and a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel (see figure 1-2): note: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Note: The prior art used in this rejection has a wire core assembly’s with similar features as the applicants. Since they have similar features, on of ordinary skill in the art can reasonably conclude prior art of record have a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel. There are no structural features disclosed in claim 1 that exclude the prior art form being considered to have a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel.
Regarding claim 2, Aichi et al. (figures 1-2) discloses an inner wall (see figure 1); an outer wall (see figure 1); and a substantially planar channel surface (see figure 1),  and wherein the wire core assembly is further adapted to form a substantially uniform wire core space between an inner radial surface of the wire core assembly and the inner wall.(see figure 12 disclosing a uniform wire core space) note: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 3, Aichi et al. (figures 1-2) discloses each respective center post has a radius, Rcp, the center post located in the substantially planar channel surface, and having a substantially planar center post upper surface that is located between the substantially planar channel surface and the substantially planar mating surface.
Regarding claim 4, Aichi et al. (figures 1-2) discloses the outer wall rises from the substantially planar channel surface to the substantially planar mating surface, and wherein the inner wall rises from the substantially planar channel surface to the substantially planar center post upper surface thereby forming the center post.
Regarding claim 6, Aichi et al. (figure 12) discloses the wire core assembly, when located in the channel, is adapted to form the substantially uniform core space that is a maximum and substantially constant distance between the inner radial surface of the wire core assembly and the inner wall.
Regarding claim 7, Aichi et al. (figure 1 and para 0059) discloses a substantially cylindrical arrangement of a length of flat magnet wire, wound in a single layer, spiral manner, with a substantially constant inner and outer radius, such that a substantial majority of the wire core assembly is of substantially uniform appearance and exhibits substantially uniform magnetic characteristics; and a first lead portion (17a) and a second lead portion (17b), the first and second lead portions located at a first end and second end of the length of flat magnet wire respectively, the lead portions adapted to be connected to external circuitry.
Regarding claim 10, it would be an inherent characteristics wherein the substantially uniform magnetic characteristics includes one or more of low shunt capacitance and interwinding capacitance since the prior art of Aichi et al. is built structurally similarly to the claimed limitations.  
Regarding claim 13-15, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  note: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 16, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Note: since the prior is built structurally similar to the applicant claimed invention, the inductive component can be adapted to be used in a low pass audio frequency filter (LPF), and wherein the LPF is adapted to remove high frequency constant switching frequency components, and wherein the switching frequency is about 400 kHz. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 17, it would be an inherent characteristics wherein the ferrite core pieces are fabricated from a first ferrite material composition selected for low hysteresis loss when the inductor is operating at the switching frequency of about 400kHz since the prior art of Aichi et al. is built structurally similarly to the claimed limitations.  
Regarding claim 18, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Note: since the prior is built structurally similar to the applicant claimed invention, the inductive component can be adapted to
be used in a low pass audio frequency filter (LPF), and wherein the LPF is adapted to remove high frequency variable switching frequency components, and wherein the variable switching frequency ranges from about 100 kHz to about 800 kHz.
Regarding claim 19, it would be an inherent characteristics wherein the ferrite core pieces are fabricated from a second ferrite material composition selected for low hysteresis loss when the inductor is operating at the variable switching frequency that ranges from about 100 kHz to about 800 kHz since the prior art of Aichi et al. is built structurally similarly to the claimed limitations.  


2.	Claims 1, 7-8, 10 and 13-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Nagano et al. (US 2009/0267718).
Regarding claim 1, Nagano et al. (figures 1a-1b, para 0003 and para 0056-0070) discloses a first ferrite core piece (Co1)(see para 0040) and a second ferrite core piece (Co2), each of which are made of substantially similar materials, exhibit desired electromagnetic properties, and which are fashioned in a substantially similar manner and shape (see para 0040), and wherein each of the first and second ferrite core pieces comprises a substantially planar mating surface (see figure 1a), a center post (see figure 1a), and a wire core assembly channel (see figure 1a), and wherein a first substantially planar mating surface of the first ferrite core piece is adapted to planarly mate with a second substantially planar mating surface of the second ferrite core piece (see figure 1a); and a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel (see figures 1a-1b): note: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Note: The prior art used in this rejection has a wire core assembly’s with similar features as the applicants. Since they have similar features, on of ordinary skill in the art can reasonably conclude prior art of record have a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel. There are no structural features disclosed in claim 1 that exclude the prior art form being considered to have a wire core assembly adapted to be substantially self-locating and self-centering about a first or second center post when located in a respective first or second wire core assembly channel.

Regarding claim 7, Nagano et al. (figure 1a and para 0032-0033) discloses a substantially cylindrical arrangement of a length of flat magnet wire, wound in a single layer, spiral manner, with a substantially constant inner and outer radius, such that a substantial majority of the wire core assembly is of substantially uniform appearance and exhibits substantially uniform magnetic characteristics; and a first lead portion (see figure 1a) and a second lead portion (see figure 1a), the first and second lead portions located at a first end and second end of the length of flat magnet wire respectively, the lead portions adapted to be connected to external circuitry.
Regarding claim 8, Nagano et al. (figure 1a) discloses spring like characteristics such that when the first and second leads are pushed towards each other to a first separation distance, the outer radius of the wire core assembly reduces enough such that the wire core assembly can be located within the wire core assembly channel.
Regarding claim 10, it would be an inherent characteristics wherein the substantially uniform magnetic characteristics includes one or more of low shunt capacitance and interwinding capacitance since the prior art of Nagano et al. is built structurally similarly to the claimed limitations.  
Regarding claim 13-15, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
note: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 16, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Note: since the prior is built structurally similar to the applicant claimed invention, the inductive component can be adapted to be used in a low pass audio frequency filter (LPF), and wherein the LPF is adapted to remove high frequency constant switching frequency components, and wherein the switching frequency is about 400 kHz. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 17, it would be an inherent characteristics wherein the ferrite core pieces are fabricated from a first ferrite material composition selected for low hysteresis loss when the inductor is operating at the switching frequency of about 400kHz since the prior art of Nagano et al. is built structurally similarly to the claimed limitations.  
Regarding claim 18, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Note: since the prior is built structurally similar to the applicant claimed invention, the inductive component can be adapted to
be used in a low pass audio frequency filter (LPF), and wherein the LPF is adapted to remove high frequency variable switching frequency components, and wherein the variable switching frequency ranges from about 100 kHz to about 800 kHz.
Regarding claim 19, it would be an inherent characteristics wherein the ferrite core pieces are fabricated from a second ferrite material composition selected for low hysteresis loss when the inductor is operating at the variable switching frequency that ranges from about 100 kHz to about 800 kHz since the prior art of Nagano et al. is built structurally similarly to the claimed limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2009/0267718) in view of Wester et al. (US 6,114,932).
Regarding claim 2, Nagano et al. (figures 1a-1b) discloses an inner wall (see figure 1a); an outer wall (see figure 1a); and a substantially planar channel surface (see figure 1a).
Nagano et al. does not expressly disclose a drawing disclosing wherein the wire core assembly is further adapted to form a substantially uniform wire core space between an inner radial surface of the wire core assembly and the inner wall.
Wester et al. (figure 3) disclosing a teaching wherein the wire core assembly is further adapted to form a substantially uniform wire core space between an inner radial surface of the wire core assembly and the inner wall. .(see figure 33 disclosing a uniform wire core space) note: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the wire core assembly is further adapted to form a substantially uniform wire core space between an inner radial surface of the wire core assembly and the inner wall as taught by Wester et al. to the inductive device of Nagano et al so as to allow for the inductive device to have characteristics of lower DC resistance and AC resistance. 
Regarding claim 3, Nagano et al. (figure 1a) discloses each respective center post has a radius, Rcp, the center post located in the substantially planar channel surface, and having a substantially planar center post upper surface that is located between the substantially planar channel surface and the substantially planar mating surface.
Regarding claim 4, Nagano et al. (figure 1a) discloses the outer wall rises from the substantially planar channel surface to the substantially planar mating surface, and wherein the inner wall rises from the substantially planar channel surface to the substantially planar center post upper surface thereby forming the center post.
Regarding claim 5, Wester et al. (figure 5a) discloses about fifty percent of the outer wall is substantially circular with a radius Rch about the center of the center post.
Regarding claim 6, Wester et al. (figure 3) discloses the wire core assembly, when located in the channel, is adapted to form the substantially uniform core space that is a maximum and substantially constant distance between the inner radial surface of the wire core assembly and the inner wall.


4.	Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Aichi et al. (US 2017/0140863)  in view of Heringer et al. (US 5,489,884).
Regarding claim 5, Aichi et al. (figures 1-2, para 0032-0044) discloses all the limitations as noted above but does not expressly discloses about fifty percent of the outer wall is substantially circular with a radius Rch about the center of the center post.
Heringer et al. (figure 1) discloses about fifty percent of the outer wall is substantially circular with a radius Rch about the center of the center post.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein about fifty percent of the outer wall is substantially circular with a radius Rch about the center of the center post as taught by Heringer et al. to the inductive device of Aichi et al so as to reduce sharp edges thereby reducing the chances of the winding assembly being damaged.

5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2009/0267718) in view of Lu et al. (US 10,490,342).
Regarding claim 11, Nagano et al. (figures 1a-1b and para 0032-0044) discloses all the limitations as noted above but does not expressly discloses a base plate adapted to provide through-holes for the first and second lead portions.
Lu et al. (figures 1-3 and Col 4, lines 1-50) discloses a base plate adapted to provide through-holes for the first and second lead portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a base plate adapted to provide through-holes for the first and second lead portions.as taught by Lu et al. to the inductive device of Nagano et al so as to tight the hold in the inductive device tightly in place.
 Regarding claim 12, designing the base plate is made of a substantially similar ferrite material as the first and second core pieces would have been an obvious design consideration based on intended application/environment use. Such as to increase the chances of a higher inductance being produced.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2009/0267718).
Regarding claim 9, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation..” the outer radius of the uncompressed wire core assembly, Rwca-o-u, is larger than the radius of the wire core assembly channel, Rch, such that when the first and second leads are allowed to return to their uncompressed state, the wire core assembly expands to fit substantially immovably against the outer wall..” has been given little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e -----, does not depend on its method of production, i.e. ----. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Also, designing the outer radius of the uncompressed wire core assembly, Rwca-o-u, is larger than the radius of the wire core assembly channel, Rch, such that when the first and second leads are allowed to return to their uncompressed state, the wire core assembly expands to fit substantially immovably against the outer wall would have been an obvious design consideration based on intended application/environment use. Such as to prevent movement of the inductive device thereby reducing the chances of the inductive device from being damaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837